DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in the instant application.  


Applicant’s election without traverse of the invention of group I, drawn to antibodies that bind TcdA, and the antibody species of SEQ ID NO:38 in the reply filed on January 17, 2022 is acknowledged.  In view of the prior art, the species election requirement has been rescinded.

Claims 10, 11, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 17, 2022.

Claims 1-9 and 12-15 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 5/3/2021 are acknowledged and the references cited therein have been considered.


Claim Objections
Claim 6 is objected to for the recitation of “antibody or fragment of one of claim 1 which neutralizes” as claim 1 is a single thing.  As such “one of claim 1” appears to be grammatically incorrect as claim 6 now depends only from a single claim (it previously had been a multiple dependent claim).  Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed antibodies which comprise particular CDR sequences and bind the Clostridium difficile toxin A antigen TcdA.  Such CDR sequences are partially or fully defined (compare claims 1 and 3 respectively and note the presence of variable residues in claim 1), with dependent claims reciting additional limitations concerning the antibody framework regions (see claim 4 for example).  The specification discloses in the paragraph spanning pages 12 and 13 that “The term “antibody”, also referred to in the art as “immunoglobulin” (lg), used herein refers to a protein constructed from paired heavy and light polypeptide chains; various lg isotypes exist, including IgA, IgD, IgE, IgG, and IgM. When an antibody is correctly folded, each chain folds into a number of distinct globular domains joined by more linear polypeptide sequences.”  It should be noted that the sequences recited in the instant claims appear to be from VHH, a special type of single domain antibody which have a heavy chain variable domain that binds antigen in the absence of a paired light chain (see 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
Artisans concur with such reasoning because they know that knowledge of a given antigen provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
In addition to reading upon conventional antibody structures that have a VH and VL domain and their attendant six CDRs as discussed above, instant claim 8 recites “single domain antibodies”,  a class of antibodies derived from camelid heavy chain antibodies (VHH) which are distinct in that they comprise only a single polypeptide chain, and thus only have 3 CDRs which are responsible for antigen binding (see for example pages lines 13-23 of page 14 of the instant specification). However, the majority of antigen contacts are still found within the CDRs (Ghahroudi et al., see entire document), and thus it is the structures of the CDRs which give rise to the function of antigen binding.  Thus, given that all claims except 8 read upon antibodies that have a VH and VL as per applicant’s definition of “antibody” as discussed above, and given that all of the sequences presently recited appear to be from VHH which do not contain a paired light chain, it is completely unclear what the structure must necessarily be present in conventional antibodies that contain a VH and a VL, comprise the recited biological sequences, and which maintain the function of binding to TcdA.  Even if all claims were limited to VHH, claim 1 explicitly indicates that applicant is claiming a genus of binding molecules wherein the very structures responsible for binding to antigen are being altered.  While the instant application does disclose mutants that were made and tested for activity, as disclosed in the specification many predicted mutants did not have the expected functional properties when actually reduced to practice (see example 3, in particular page 28).  Importantly, claim 1 recites a genus containing a very large genus of mutants comprising up to 6 mutations relative to the CDRs of the prototypic A26.8 VHH and as discussed previously the claim isn’t limited to VHH which comprise only three CDRs as compared to the conventional six CDRs found in paired VH and VL 


Claims 1-7, 9, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed antibodies and fragments thereof that bind to the Clostridium difficile toxin A antigen TcdA.  The claimed products are recited as containing particular biological sequences, and the specification discloses working exampled concerning sequence mutants of the starting anti-TcdA VHH named A26.8 disclosed in WO 2012/055030.
The specification discloses in the paragraph spanning pages 12 and 13 that “The term “antibody”, also referred to in the art as “immunoglobulin” (lg), used herein refers to a protein constructed from paired heavy and light polypeptide chains; various lg isotypes exist, including IgA, IgD, IgE, IgG, and IgM. When an antibody is correctly folded, each chain folds into a number of distinct globular domains joined by more linear polypeptide sequences.”  It should be noted that the sequences recited in the instant claims appear to be from VHH, a special type of single domain antibody which have a heavy chain variable domain that binds antigen in the absence of a paired light chain (see particularly examples 1-3 as well as page 14).  No data concerning pairing any of the presently recited sequences, including the fully defined variable domain sequences of claim 5, appear to be disclosed in the instant specification.  
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in .

 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Independent claim 1 recites a genus of antibodies that bind TcdA, wherein the CDRs of said antibodies are defined by degenerate sequences (i.e. they contain variable residues rather than being a single, fixed sequence for CDRs 2 and 3 (CDR 1 is a fixed sequence)).  Claim 3 depends from claim 1, and limits the claimed antibodies into having particular fixed arrangements of CDR sequences which contain no variable residues.  While claim 3 does recite many combinations of sequences, each combination is fixed to be one, and only one, combination of full defined sequences.  Claim 4 depends directly from claim 3, and recites a full length variable domain that contains variable residues within CDRs 2 and 3 as can be readily seen by inspection of the shaded boxes in claim 4.  Thus, claim 4 can contain permutations of the variable residues which are not limited to those exact CDR sequences are recited in claim 3.  Specifically, there are 6 Xaa residues, and given the allowed permutations at each X , i.e. 2 x 3 x 2 x 2 x 5 x 2 = 240, the possible generated permutations are much more diverse than what is captured in claim 3.  Since the CDRs are variable in claim 4 rather than the fixed sequences they were in claim 3, claim 4 appears to be improperly dependent as it reads out the CDR limitations from claim 3 even though it adds limitations concerning the antibody framework sequences.  
With regard to claim 5, it depends from claim 4 and thus contains the problems of claim 4 as set forth above.  Further, while it appears that claim 5 is limited to exact sequences for the variable domains as defined by SEQ ID number, the claim also recites “or a sequence substantially identical thereto”.  Given that all of the sequences in claim 5 are exact sequences (i.e. no Xaa or otherwise variable residues present) the only reasonable way to make “substantially identical” sequences is to introduce mutations, and indeed page 17 of the instant specification clearly states that “substantially identical” sequences contain mutations.  How many mutations?  Where are such mutations located? What sort of mutations are permissible (e.g. substitution, deletion, addition, inversion, etc…)? Neither the specification nor the claim itself provide answers to such questions but it is abundantly clear that such language significantly broadens the scope of the claim beyond that of the claim from which it depends.    


No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644